Name: 2000/407/EC: Commission Decision of 19 June 2000 relating to gender balance within the committees and expert groups established by it (notified under document number C(2000) 1600)
 Type: Decision
 Subject Matter: rights and freedoms;  EU institutions and European civil service;  economic analysis;  documentation
 Date Published: 2000-06-27

 Avis juridique important|32000D04072000/407/EC: Commission Decision of 19 June 2000 relating to gender balance within the committees and expert groups established by it (notified under document number C(2000) 1600) Official Journal L 154 , 27/06/2000 P. 0034 - 0035Commission Decisionof 19 June 2000relating to gender balance within the committees and expert groups established by it(notified under document number C(2000) 1600)(2000/407/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas:(1) According to Article 2 of the Treaty, equality between men and women is one of the tasks to be promoted by the Community.(2) According to Article 3 of the Treaty, in all its activities the Community shall aim to eliminate inequalities, and to promote equality, between men and women.(3) Despite Council Recommendation 96/694/EC of 2 December 1996 on the balanced participation of women and men in the decision-making process(1), women are still under-represented in decision-making bodies, including those established by the Commission(2).(4) The European Parliament's Resolution of 11 February 1994 on women in decision-making called on the European Union Member States to take specific action in the field and was followed by a Council Resolution of 27 March 1995 on the balanced participation of women and men in decision-making.(5) Equality between women and men is essential to human dignity and democracy, and constitutes a fundamental principle of Community law, of the constitutions and laws of the Members States, and of international and European conventions.(6) The Commission has adopted a policy of gender mainstreaming and the incorporation of equal opportunities for women and men in all Community activities and policies.(7) At the United Nations Fourth World Conference on Women (Beijing 1995) the European Community committed itself to promoting women in decision-making.(8) The Council of Europe, in its Recommendation 1413 of 1999 recommends that its Member States achieve equal representation of women and men in public and private life.(9) At the EU Paris Conference of 17 April 1999 on women and men in power called on the Member States to promote the observance of equality between women and men as regards appointments to decision-making bodies.(10) It is appropriate to adopt specific measures to promote the balanced participation of women and men in the decision-making process with the aim of bringing about equality of opportunity between women and men.(11) The Commission has already committed itself to reach a percentage of 40 % of women in all committees and panels in the field of research(3). This aim schall be pursued in other fields, within the expert groups and committees established by the Commission.(12) This decision shall not apply to any committees falling within the scope of the Council Decision 1999/468/EC of 28 June 1999 on the procedures for the excercise of implementing powers conferred on the Commission(4),DECIDES:Article 1This decision applies to expert groups and committes established by the Commission. It covers newly created expert groups and committees as well as existing ones.Article 2The Commission commits itself to creating a gender balance in expert groups and committees established by it. The aim in the medium term is to reach at least 40 % of members of one sex in each expert group and committee.For expert groups and committees already in existence, the Commission will aim to redress the gender balance upon each replacement of a member and when the term of a member of an expert group or committee comes to an end.Article 3Three years after the adoption of the present Decision the Commission shall review its implementation and publish a report, which shall include statistical analysis of the gender balance in expert groups and committees. Depending on the results of this review the Commission shall, at the time, take whatever action is appropriate.Done at Brussels, 19 June 2000.For the CommissionAnna DiamantopoulouMember of the Commission(1) OJ L 319, 10.12.1996, p. 11.(2) COM(2000)120 final.(3) COM(1999)76 final.(4) OJ L 184, 17.7.1999, p. 23.